Citation Nr: 1302491	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Boise, Idaho.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Boise, Idaho.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from January 1988 to January 1992.  He claims that he incurred a low back disability in service.  Specifically, he asserts that he injured his low back during a training exercise in Saudi Arabia lifting M108 and M109 Howitzers that weighed up to 205 lbs, and that he was treated by a corpsman who told him he had a strained back muscle.  See, e.g., Statement, July 2009; Notice of Disagreement, January 2010; Form 646, October 2011.

The Veteran's service treatment records are silent as to any back problems except that the Veteran's December 1987 enlistment report of medical history reflects that the clinician noted a prior history of a back injury in a motor vehicle accident in 1984, but that the Veteran had no admission, no treatment, and no present complaints about his back.  Examination of the spine was normal.

As an initial matter, the Board acknowledges that the Veteran's representative argued at the Board hearing that the 38 U.S.C.A. § 1154(b) presumption applies in this case based on the Veteran having served in a combat zone.  In that regard, however, the Board notes that the Court of Appeals for the Federal Circuit held in Moran v. Peake, 525 F.3d 1157 (2008), that "the term 'engaged in combat with the enemy' in § 1154(b) requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case basis.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)."  The Veteran himself has never alleged that he injured his low back in combat, and there is otherwise no evidence that the Veteran served in combat with the enemy.  Therefore, the 38 U.S.C.A. § 1154(b) presumptive provisions are not for application.  That being said, the Board does find that the Veteran is competent to attest to the symptoms he experienced in service, and further that his testimony is credible, given the lack of evidence to the contrary.  However, that an event occurred in service is not sufficient to establish service connection.  There must be evidence linking that event to a current disability.  

An August private treatment record from Dr. E.D. reflects that the Veteran strained his back in June 2006 moving furniture, and that he had a history of fracturing his back in a prior motor vehicle accident (albeit the Veteran testified that the notation of a fracture was in error).  An August 2006 MRI showed, among other things, degenerative disc disease at L-3 to L4 and L4 to S1, and disc herniation at L3-L4.  September 2006 and December 2006 private treatment records reflect the Veteran underwent two microdisectomy procedures, and an October 2008 private treatment record reflects he underwent a decompressive laminectomy and various spinal fusions, all performed by Dr. J.V.

The Veteran submitted an August 2009 letter from Dr. E.D. in which she noted that she was the Veteran's PCP since 2006 and that he reported having injured his back in service, and opined that it was entirely possible that the injury was the initial inciting event that has ultimately resulted in his current back disability.  The Veteran also submitted an August 2009 letter from Dr. J.V. who wrote that the Veteran was his patient, he had multiple back surgeries, and that he opined that his back injury could have been incurred while serving in Operation Desert Storm.  Unfortunately, these opinions are not dispositive of the issue.  That a connection is  within the realm of medical possibility is not sufficient to establish a causal relationship.  Rather, if the evidence is so evenly divided that  it is as medically sound to find in favor of the connection as it is to find against it, equipoise is created, and the benefit may be granted.

The Veteran also submitted several lay statements, including an August 1990 statement from his ex-wife in which she wrote that the Veteran telephoned her while he was stationed in Saudi Arabia and reported that he had injured his back handling 80 pound rounds, possibly described as a strain. The Veteran's present wife since 1996 testified at the Board hearing that the Veteran experienced back problems since she met him (prior to 2006).  See Transcript at 9.

The Veteran has not been provided with a VA examination relating to his claim.  In light of the lay statements noted above regarding the Veteran having injured his back in service, the private treatment records showing three recent back surgeries for DDD and disc herniations of the lumbar spine, and the two private opinion letters from Drs. J.V. and E.D., the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran reported in August 2009 that he has recently treated by Dr. C. of the VA medical center (VAMC) in Boise, Idaho around February or March 2009 for his back condition (but indicated he was not entirely sure of the dates with a question mark symbol).  The Board acknowledges that one May 2009 VA treatment record prepared by Dr. C. of the VAMC has been associated with the claims file noting diagnosed chronic low back pain and failed surgery.  No other relevant VA treatment records, however, have been associated with the claims file.  Therefore, the Board finds that a remand is also necessary so that any outstanding VA treatment records relating to the Veteran's low back disability claim dated from February 2009 to present may be associated with the claims file (paper or virtual).



While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records relating to the Veteran's low back disability claim dated from February 2009 to present and associate them with the claims file (paper or virtual).  To the extent that any such records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and etiology of any low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current low back disability had its onset in service or is otherwise related to service.  The examiner is advised to consider the Veteran's credible lay statements that he experienced back pain in service due to lifting injuries, and any opinion rendered should indicate whether such a lifting injury would cause the Veteran's current back disability. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

